GOLDBERG

ANDREW W. ALBSTEIN*
ARNOLD I. MAZEL
STEVEN R. UFFNER
HARVEY L.. GOLDSTEIN
NEAL M, ROSENBLOOM
KEVIN J. NASH

IRIS A. ALBSTEIN
BARRY £. ZWEIGBAUM
DOUGLAS TAUS
ROBERT W. LO SCHIAVO*
ELIZABETH SMITH *4t
MATTHEW E. HEARLE
AUBREY E£. RICCARDI*
STEPHEN BORDANARO
ANTHONY J. SCHLUR
DANIEL J. SLATZ

 

J. TED DONOVAN
DORAN I. GOLUBTCHIK
MICHELLE A. MCLEOD*
ARTHUR A. HIRSCHLER
EL!ID, RAIDER

HOWARD S. BONFIELD
SERGIO J. TUERO*

JAY E. SIMENS
STEWART A. WOLF*

YAN LAURENCY

ERIK ZARATIN

AOHN P. HOGAN
AVROHOM C. POSEN*
ZACHARY D. KUPERMAN*
JASON D. WEADERHORN
ANNA ARELLANO

NEM}. ALSSTEIN*
GREGORY C. RICHMAND
VASILIOS VLAHAKIS

By ECF Filing

WEPRIN FINKEL GOLDSTEIN

ATTORNEYS AT LAW

J. Ted Donovan, Esq.
Direct: (212) 301-6943
Facsimile: (212) 221-6532
TDonovan@GWFGLaw.com

August 19, 2019

Honorable Michael E. Wiles
United States Bankruptcy Judge

One Bowling Green
New York, New York 10004-1408

Re: — In re Scorpion Fitness Inc. et al.
Case No. 19-11231 (MEW)
Dear Judge Wiles:

LLP

22ND FLOOR
1501 BROADWAY
NEW YORK, N.Y. 10036
(212) 221-5700
TELECOPIER (212) 730-4518

BENJAMIN C. KIRSCHENBAUM
ROBERT A. KANDEL.
(OF COUNSEL)

EMANUEL GOLDBERG (1904-1988)
JACK WEPRIN (1930-1996)
BENJAMIN FINKEL (1905-1986)

*" ALSO MEMBER OF NEW JERSEY BAR

“ALSO MEMBER OF TEXAS BAR

TALSO MEMBER OF MASSACHUSETTS BAR

* ALSO MEMBER OF FLORIDA AND WASHINGTON DC BAR

I write on behalf of the above referenced Debtors to advise that we received an email from the
principal of the Debtors, John Shams, asking that I inform the Court that the Debtors are in the
process of retaining substitute counsel and request a few more days to complete the arrangements.
Accordingly, I am filing this letter to keep the Court and the United States Trustee apprised as to

the status of the process.

cc:

Respectfully yours,

J. Ted Donovan, Esq.

Mr. John Shams (Via email)

Paul Schwartzberg, Esq. (Via email and ECF filing)
